Case 1:21-cv-00052-LAK Document 40. Filed 03/04/21 Page 1 of 7

March 2,2021

 

Dear Honorable Judge Lewis Kaplan.

ireceived the Docket No.1:21-cv-00052.

i would jike to request a hearing to this letter.

| want to be in front of the court as this case is a big deal to me.
| did not tell my lawyers to leave this case.
| requested them to stay on the case.

i need to work with Jeb Singer but he is requesting that | seek other council.

i didn’t do anything as of the way of saying that | wanted my lawyers to leave me.

| requested them to help me stay on this case and would like to see how | can be heard and see what to do from
this point going forward?

Please note that | would like to appear in court and have my testimony be heard in front of the court so {can
appear and make note of what is happening in front of you.

iam also making note that | am a single woman who is not a very wealthy lady.
| am having a business and | am not able to find proper representation because | am not able to pay for a large fee.
The lawyer Jeb Singer was working on a contingency basis.

The other lawyer Dan Ohara { was not really speaking to him the conversations were mostly with Jeb speaking with
him.

They told me that they would act as my council and would like to be able to keep Jeb as my attorney in the case.
Jeb is a nice person and feel that he is knowledgeable.
They moved the way they were doing the lean of the apartment.

They moved it from Federal to State. | told Dan at the time not to do that because that would make you angry and
Dan said he knew what he was doing.
Case 1:21-cv-00052-LAK Document 40 Filed 03/04/21 Page 2 of 7

My father was actually a real estate attorney (and he is dead now }, but | know you are the judge and these things
would make anyone angry.

Also Elizabeth, Brett’s attorney is making it seem that he is losing money.

Brett stole a substantial amount of money from the company.

He was never telling me what was in the bank accountants because | was never on the bank accounts.
Brett paid so far to his lawyer $200,000,

My lawyers are not being paid that kind of money.

Brett has more money and power to fight me.

1 also know what Elizabeth is doing how she is trying to show the lean of the apartment but the case js really about
the money in the company.

| also don’t want to continue | want to be able to come up with a settlement. However it is very hard to get this
done because Brett’s jawyer is saying about the lean.

The whole case got very confusing and that is what after sanctions were granted Jeb and Dan wanted to remove
themselves off the case.

At that time Elizabeth kept pushing me to agree to escrows but I didn’t agree because i was sworn with an affidavit
of my testimony.

Fhe truth is important and my father being a lawyer it is important to tell the truth and not lle.

| want this case to be not continuing as | do not have a lot of money and | want to be able to have Brett , his
lawyer, and my lawyers try and come up with a settlement.

i spent 15 years working very hard for that company.

He got a restraining order in 2017, kicked me out of the apartment and the business.
He made me or forced me to sign documents to turn over my rights to the company.
This was when | was living in my mothers house after he did this.

And that restraining order was not legal either, but at the time Brett controlled all the money and went to legal
aid.

Since legal aid advised me that | should just not do anything | listened.

| then went to my rabbis son who is a lawyer and Brett worked out a settlement with me claiming that he would
pay me $30,000 in a personal check.

He also knew | had no money to fight back. Because literally | was living with my mother and also | went into
Summit Oaks a hospital in Summit, NJ because | went into such a shock being kicked out of my apartment, and also
going to live in my mothers house.

I was alone.
Case 1:21-cv-00052-LAK Document 40 Filed 03/04/21 Page 3 of 7

Since then | restarted the business in my name and trying my best to hold onto my life and business.
| work very hard and getting back on my feet.

| have a fashion company and work with companies doing beading and embroidery in India.

Brett lied to me.

trusted him.

I let him have financial control and he told me that he would never leave me.

i had credit cards in my name which he would pay and | would take money from the counter.
He used me because he told me to keep the money in the company and grow the business.
So | trusted him.

He know lives in Winter Park , Fiorida.

1 would like you to know | was never paid what | was owed. | also asked my accountant that Brett needs to pay a
payroll and he didn’t.

But | lived with him.
i don’t want to be in trouble.

lam trying my best to be heard.

Thank you and please do not punish my lawyers. They are scared. And they didn’t know how to handle Elizabeth
because she makes a lot of twists and turns. She kept pushing and almost forcing me to take an Escrow and again |
didn’t do that because | thought it would go against my testimony and affidavit. Elizabeth knows that this is also
horrible and she will continue to take Brett’s money and | know that this is happening because she is promising
him to help. But the truth really is that Brett kept all this money. | am not lying. This is 15 years of my life.

They are good people and they tried to help me. They knew | didn’t have money to fight this case. Jeb wanted to
help me but because he was sanctioned he felt that it would be best to move off the case.

Elizabeth works with a large firm. And Brett will stop at no instance to lose this case because he has a jot of money
and i don’t. It feels like David verses Goliath. | would like to be heard. 1 would like to be able to have a court
hearing.

Thank you and Sincerely,

/
Gabrielle Hoffman

 
      
Case 1:21-cv-00052-LAK Document 40 Filed 03/04/21 Page 4 of 7

March 2,2021

| am writing in response to your letter. The reason being so that | would like to be able to talk about the case. | also
do not want my lawyers to be in trouble for what they have been doing either.

They don’t know what to do with this case because of the sanctions and made wrong decisions but | do not want
them to be in trouble.

They tried their best to help me. And they have their families and they are not bad people. They just made wrong
decisions and | want you to please give them relief as they were trying to heip me.

i also want to note | would still like Jeb to try and help me in this case because he is a trust worthy person and |
would like you to speak to him.

He is having a hard time because the way Elizabeth twists things and makes her story be heard about Brett losing
money in the lean is not what this case is about.

it is about the money that was stelen from me for the past 15 years.

Brett went to Florida. He has substantial amount of money.

He knows that this will be very difficult because he controlled the bank accounts.

He also knows that ! don’t have the money to pay a lawyer what he is paying to Elizabeth.

This is my struggle. And this is what is happening.
Case 1:21-cv-00052-LAK Document 40 Filed 03/04/21 Page 5 of 7

2 CB Sete 00055 BS6-LARE BRR fill FAG DaRPHe 1 (Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

GABRIELLE HOFFMAN, individually and

Derivatively on behalf of G-LISH FASHIONS, INC., Docket No.: 1:21-cv-00052
Plaintiffs, Hon. Lewis A. Kaplan, D.J.
vs.
BRETT RATTNER, ORDER TO SHOW CAUSE
Defendant.

 

UPON the accompanying Declaration of Daniel M. O’Hara, Esq., dated February 26, 2021
and all the pleadings and proceedings Had in this action,
LET the Parties and Counsel herein show cause before this Court te-betteld-atthe

Courthouse thereof located at 500 Pearl St, New York, NY, Room 21B, or remotely as the Court

 

maydirect, March [A , 2021, a#—~—= why an order should not be issued (1) pursuant to Local
Rule 14 and N.Y. Rules of Professional Conduct 1.16(c)(4), (c)(7) and (c\(8} granting
McLoughlin, O’Hara, Wagner & Kendall, LLP and Daniel M. O’Hara, Esq. leave to Withdraw as
Counsel for Plaintiff; (2) staying this matter for a reasonable amount of time to permit Plaintiff

to obtain substitute counsel; and (3) granting such other and further relief as. the Court deems just

and proper.

 

     

IT IS FURTHER ORDERED that service vi a copy of this Order, together with the
Vass - ec S VE

upon. Defendant’s counsel, Elizabeth
ont of bho an Sh |,coZ)

Wolstein (ewolstein@schlamstone.com)4Teb Lincoln Singer (Jsinger@singertaweroup.com) and

papers upon which it is based,

ly fi Oy Hoffinan (gabriellehoffinani48@gmail.com) on or before March 3 2021, shall be

deemed good and sufficient service; and
Case 1:21-cv-00052-LAK Document 40 Filed 03/04/21 Page 6 of 7

* . : IT Gee fer i eebe! ee Re ( glee
on CMI/ECF, nor before March vy ye “ A da a oe og

IT Is FURTHER ORDERED, that reply papers, if any, are to be filed electronically on

CM/ECF on or before March/D, 2021;
Lor,
a
ewis A. Kapld

US.D. C/er/e
 

Case 1:21-cv-00052-LAK Document 40 Filed 03/04/21 Page 7 of 7

 

me SEE

Be

 

EGE Se a is Aisne Sas eee : 3 : ee

ZS

e ae eee : es. oe : ¢ Es se —e Cs Ms es a .

2

ee

 

 

 

 

os
Bs as oo if ene : ‘ BORE se
é es Les ee es oe us : Es
ve De - es SRN cas :
Po 2B a ee sep

HABE:
Se cee ES
IE ei fis tate Tine ee
Mog eS x EOE ES ois se ee ae

 

eee ais
- eee eee
ee y : epee fe eee

   

 

 

 

 

 

 

 

   

 

 

 

 

   

 

 

 

 

 

Ee Beas : Hees 3 Enea Se. fei Rania SSIES +
me SBE Cee a GSU Us 2 G oe : i : !
ae ee A ee : |
eee : Sse ee
ep GSS ee
ep eS eee ae 2 A ESE
es ee ES s : oe Soe EEE CO ET Haus : s : See : = PoE SAE ES RS
ee He Oe SOEs eS ‘ ees : ESE ieee : : ee a Soa: ey Be 5 SEN es weenie
Face Ss RPE ce i lei ater teed AS SSeS EG ES PERO cp io SN eae ce oe s 2 8 tae ale Bela ein, ai Nice Cie aE eG
& ee 5 a ss Ss oe ECS SSR NE SESE aN ER REE Oke & = 5 3 Sa Lee eee 8
Ee eae Se ne SS Ee é oe Oe Se LL Se
PAN oer Oe ES Oe IS is SEO NR : 2 a x S 8 ss a a C 3 : ee Gee
on : Bin RE ee RS mmm 0S Fe TORO oe es 2 Ouae aneaues es x =
aa ee B : i IEGONOR Nes s eae
ice te E ce Co es Bi
Lee os Hy PE i : en ES eee
ee @ ee ene Bees
ua eS eee
e s oe
Bs Bs ee L ee AE NES he : 3 : : ORE A ee
Es . PN ee pee oan eS GES Ue ee es ose a
ss OE SSR ee ae e A Reais ase MEE ioe aes Ree SER een aie Dee
j ECE j S 5 ER Bae oa
OEE I EE oe & x : ee Ee eas Pore ee Vigo o
a Pe a i ee Be ie ROMO E AUB eS aS ee e ee sae i a Ss OE AS OR oe ° i a ae Sone
By SUS SEAS Se Se Es ie Tes Re ee 2 aoe a Be See z oe
a Ze Be CEE ae : cae Se SSIS
s He a 3 : : 2 e en SORE a) Lie
é i se oe eS iN Be, < aN ae X, e ite ie
i ae ES eee ce ee A By s Cae s s ‘ ig Sas GEL ene Me : : : aa
Es Lh PAA SR Die ae ERE ae re Been O RTE rane Oe os : Dg ates 3 fe ie re ze
BEES ees ee eae ses be eS os bE Peace »
FE TS e noi ie se SSE TE po ie ne : Be cae DERE SOUS SOB BREN Ohana erie oe
: ee © EA SEE s ees is ees . ee oe RES Eo SEARS ae
es oe diss RONSON OCT aU Les Fale) oO ie san oe ce ee L a ee
ESE BERL Res : BR a Bs ee a ‘

oe
Bee
Gee eae ee

ee

 

ea
ee
eS

i i ae

aS ie ee
ae ce x Lebo Rees
PE Es BUR Se: oe Bs f EE SO BSS SE Se oe ES ES

ge Coe S oe ee
es ec OR ie i i eo :
, ise ee Eee ae s

 

: sie
ae

a x es s iB ie LS Rs os ES
oe oe ee X es : % eae oy : Be ge SOR ae ee
et Ue EES Oe ‘ a A is

asc Be iG a a
2 3 Ga Bei tn ees Satie: ; Ieee SS
! see Sete f 8 Se Aa

BES

See

oF

 

ESE RS

tae 3

SI SC ens
ESI ee

 

eee
: ZEEE

 

 

SES
Re NS

 

Beas ee
ae Eas OS eae a
Z 5 2 : IH OSIRIS OSS ceric ATER ea ESS
Be cee OG OEE Ss : LP eae i oh See ee: : Baas :
ae : Ee Le PGES RE SESE CGC SARA a See e Ne © Z :
me Cae : : soe Us @

RE Peet
Ss we

ae

 

 

2
es oe

Aas & , : x 5 s late ASP
Pciesatica tie, cn 5 BC a coe Mee ; EEO oe, re £8 es
Re Eee NT ‘i si SSA BG Resa e SE REG Sys Bigs u ree PS

2 ei Cigars fe is ee Zs PE ee SOO OA

BGG nee Ee Ree SSE: :

Ee ee as ae
SOS ae

 

 

ae eee
ee ees ‘i : ee RNs Bucg ani:

 

Seo oe
es

  

Soe

 

 

aS

S

Zoe Bees nage Li UL AUIS
oe Ce Ce
dene poise ore eas eee ae

 

 

aN

ees

 

a ene

ae
ane

 

ee, ae

Se
eee

ie

 

oe

Be eg ee se Ws OG ee Oe: : re aE ee be Me
Hae Ee Rais Ne | SST See 2 ee - se 5 5 2 ans Bi Z Spee
oo Be ea

 

 

 

epee i POR SOE
es es SL SnA GAAS RSE Se Ree ee Bee i ae ‘ Te nine es MRR cena id ea
Domed GEE RES ie 8 Be os ee z

ce SEB Bie ren De

 

es ee
ees
se

 

es ie oh SUR Tee FOE IS EEDA SG Teen SEE SG Eas ESS ae es Seay ene z Se :

ee ees eS : He : SEO Sa EES COS Gs ; Fe Sao een i ee

See Be SET oe MS i ses Hs SOME eG Se ah Pa fe) i ae

a Ge esaue SHS a fe ee ee i Bee ee
ses ee Ds i &

 

eee i BE Pie ene
{ ea oe I SC eas
Rea i ae AS ile: n
eee Bs es

OS aa S SOIC oe
ee

sei PA
ee Be PARES

 

 

 

see

s & z ee Ce ee
oes

Ae

 

oe

 

SEs
ae

 

behest % As a

ene és b es 3 ae eens Aen ‘
poe OCT ee X ae SS : Se : as oS
Ly Boe : : ae Se

ee

 

 

 

 

Pe

 

 

Sy

Speer

 

ee ij Gs es ie oe jE ee es es ee eit
oe LOE Re ee oe

ONE ee
SS ES:
ve

 

Ds ES ae oh es. ee
er tih ee fe fh % tae ee Buea LES ans SMa ae er
ESS RO I area eee aes IS es cea seas

as Hea Es i
A eee
oe pe : :

 

 

 

ae

 

 

ee,

 

 

 

Gee : i CES
OSE OR Sis 8
fe I a
DEE Se

eS ete i 308
Seas eS ae i Ne ES
ee ee oe 7 oe ies 7

Lie EOS Seige 2 ae ae SESS A ess

   

Ge SS
ee
Ee

Zs

 

BSE,
SIRT Dee
Ee

eee

a Ve ERGs,

Se en ai SRG
UE ES 8 OS eS

 

 

 

 

  

ae

 

ee een Oe
Rae EY
Le

Ee

ee eS Sa a yeaa: Oe f Ue ee B BOs i Ge ee ( ie Ba
SE CIC eee Gh aie : ene Ss ae es ee Us : Q : es j S
oS ee

 

 

 

%
a

prot g SATA jes Oy, ttre i ie " seins
ee ee ee i CS z es :
ti isrereine sek

 

P
See ee fee : Hy eae seca: ee ee : OE Bee i as 2 ORS is RAC

oy POP eA z i 3 (ee Pa ie as es Ee! : es ES GOs Ee, Sa
One aoe se ‘ s SE 5 He RES MASSES TUTOR Pe eaer aes ae te RLU ER Oars - : ee
ERENCE ie EN vitae Cn eu theta aD oes B se Dies RE Re 3 Bo s ee fs ae AES ISR, Ee ef

SEE) A a a e Bees a OE ay Ue ie é us

i JES sed cgi eed CoE See oe i nie is fe ee
iS RN RSL MRCS mie SAAD eB aa se

fe ee ee

eae

 

Ee

Ses

fi LE ee
iy ie cd eS i ORE AS EE : ee ee Se
ee : es eee Pie Ge Een BOS Ben BMG : ss PE Bs
Ee Cee ee Et ROIS ON ZL ZAC A 7 ss j EAA SS

ep oe es L be i)

ae

PSOE?
eee

Be

2
=.

 

 

Le

oe De ie YB s BS oe
as Hy) ZU ee @
EES z oe & : ee BOO | ee es ESS EERE eS See aren, fe Cy Be es
vee ve SESE UGB EL men RM ET f ae eee es Bas ee BY Pgs ci Ba SEN
eas ee Ne Sn Se ees eae 5 ef i ee ee ee ee Len Ce
Ss ee oe LS Ge Se ee gs : L Ce
Ga CO ae oan ES Se Gs JSR Sas 5 s ee Z f Bains oa LEAs : se pee & oe Oe SE eR
oe Ry es ae ee
ees E DENTS

Ss es
Pe Oe
ec

ie nae Pees es ee ee ee oe a i

 

: ae : ee : @ ee

 

en
ones

 

LESS Eee s eae
A ee 2g g = s SS ee A GeO
e Aa ae ees EEO EEE A a oe. : Le
A He ee ees ee SO a e eee es ee Ee ead Le 5
a, UE oe ee NGOS OE Seon OL J os FEE ISS eee ss i Bae : eS ee ag ‘ oe Bee Sey ee
ee: be Ge eZ IO 5 sae eae oe Ss zi TEES es eae : Ce SS LG ‘ : as : Ms
ee ee Ere ae G es os é ‘ Bee a LE Lia ee ae eee SS eS ED ee eae ee
ages us ee TG : Ee
eae ee Te es 5

js Bees is ea Roe ani ree

o : ZS OE ae j LE SO OCU ATIC UE LG

@ Eas ce ee ee PE He f # Qe Ls a ee
aS DL i 5 a

      

 

I a ie nO eee ee
CIR UO OS | RO
Ee

 

 

 

 

we

 

eS ee ee : See ees es
ee : PE oe : i S aie ( f i A ESS ES Rae i RS :
EMSS . zp ee Ue ey SEES Be ee SE Pane : 5 By

 

ee va Se
SOU PSS
2 eS

 

Pe Z Se REE is PEE
e es oe ES nae p
ic ae

Sei RSLS cad Aaa re
Ee OS ee oe
ie

ie UE Oa

 

eae ee ne
ee

 

 

 

 

 

    

ee 2
es OE 8 OS SS z Tae : : ae a ae
(Bs Fey Ee oe De (ee g oe
ee cates agts aes Ss te oe Eos Bl tiie ae ty as eee if Rca eas —
es Pee ies eB Ae FE HER SEG Les 2 2 Soe!
FARE rai TES Bee es

 
      

   

 
